

116 HR 3411 IH: To amend the renewable fuel program under the Clean Air Act to account for small refinery exemptions in past calendar years, and for other purposes.
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3411IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the renewable fuel program under the Clean Air Act to account for small refinery
			 exemptions in past calendar years, and for other purposes.
	
 1.Accounting for small refinery exemptions from renewable fuel requirements in past calendar yearsSection 211(o)(9) of the Clean Air Act (42 U.S.C. 7545(o)(9)) is amended by adding at the end the following:
			
				(E)Accounting for full volume of exemptions for 2006 through 2018
 (i)Study of previous yearsNot later than 30 days after the date of enactment of this subparagraph, the Administrator shall— (I)complete a study to determine, for each of calendar years 2006 through 2018, the overall reduction in the national quantity of renewable fuel that was sold or introduced in interstate commerce as a result of exemptions granted to small refineries under this paragraph; and
 (II)submit a report to the Congress containing the results of such study. (ii)Reallocating shortfalls to future yearsThe Administrator shall increase the applicable volume of renewable fuel required under paragraph (2) by adding the reductions found, pursuant to clause (i), to have occurred across calendar years 2006 through 2018, to the applicable volume required under paragraph (2) for future calendar years, beginning with calendar year 2019..
		